EXHIBIT 10.2
 
OMNIBUS AGREEMENT
 
AMONG
 
BREITBURN ENERGY HOLDINGS LLC,
 
BEC (GP) LLC,
 
BREITBURN ENERGY COMPANY L.P.,
 
BREITBURN GP, LLC,
 
BREITBURN MANAGEMENT COMPANY, LLC
 
AND
 
BREITBURN ENERGY PARTNERS L.P.


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
     
ARTICLE I
     
DEFINITIONS
         
Section 1.1
Definitions.
1
 
Section 1.2
Construction.
4
     
ARTICLE II
     
BUSINESS OPPORTUNITIES
         
Section 2.1
BBEP Business Opportunities.
4
 
Section 2.2
BEC Business Opportunities.
5
 
Section 2.3
Joint Business Opportunities.
5
 
Section 2.4
Authorization of BMC.
5
 
Section 2.5
Scope of Prohibition.
6
 
Section 2.6
Enforcement.
6
         
ARTICLE III
     
RIGHT OF FIRST OFFER
         
Section 3.1
Rights of First Offer.
6
 
Section 3.2
Procedures for Rights of First Offer.
7
     
ARTICLE IV
     
MISCELLANEOUS
         
Section 4.1
Notices.
7
 
Section 4.2
Further Action.
8
 
Section 4.3
Binding Effect.
8
 
Section 4.4
Integration.
8
 
Section 4.5
Creditors.
9
 
Section 4.6
Waiver.
9
 
Section 4.7
Counterparts.
9
 
Section 4.8
Applicable Law; Submission to Jurisdiction.
9
 
Section 4.9
Invalidity of Provisions.
9
 
Section 4.10
Amendment or Modification.
9
 
Section 4.11
Assignment.
9
 
Section 4.12
Termination.
10
 
Section 4.13
Laws and Regulations.
10
 



Omnibus Agreement

i

--------------------------------------------------------------------------------




OMNIBUS AGREEMENT
 
THIS OMNIBUS AGREEMENT is entered into on, and effective as of, August 26, 2008
(the “Effective Date”), by and among BreitBurn Energy Holdings LLC, a Delaware
limited liability company (“BEH LLC”), BEC (GP) LLC, a Delaware limited
liability company (“BEC GP”), BreitBurn Energy Company L.P., a Delaware limited
partnership (“BEC”), BreitBurn GP, LLC, a Delaware limited liability company
(“BreitBurn GP”), BreitBurn Management Company, LLC, a Delaware limited
liability company (“BMC”), and BreitBurn Energy Partners L.P., a Delaware
limited partnership (“BBEP,” and collectively with BEH LLC, BEC GP, BEC,
BreitBurn GP and BMC, the “Parties” and each, a “Party”).
 
In consideration of the covenants, conditions and agreements contained herein,
the Parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1
Definitions.

 
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Omnibus Agreement, as it may be amended, supplemented or
restated from time to time.
 
“BBEP Business Opportunity” means a business opportunity with respect to (a) any
third party upstream oil and gas properties and any related midstream assets, if
the fair market value of the estimated proved developed reserves related to such
properties constitutes 70% or more of the fair market value of such properties
and related midstream assets (as determined in good faith by the Board of
Directors of BreitBurn GP), or (b) any third party oil and gas properties and
any related midstream assets located within one mile of any oil and gas
properties and any related midstream assets that are owned by the BBEP Group,
and in which no interest is owned by the BEC Group.
 
“BBEP Business Opportunity Information” is defined in Section 2.1.
 
“BBEP Group” means BreitBurn GP, BBEP and all of their respective Subsidiaries.
 
“BBEP Subject Assets” means BBEP, any member of the BBEP Group and all upstream
oil and gas properties and related midstream assets owned by the BBEP Group.
 
Omnibus Agreement


--------------------------------------------------------------------------------


 
“BEC Business Opportunity” means a business opportunity with respect to (a) any
third party upstream oil and gas properties and any related midstream assets, if
the fair market value of the estimated proved developed reserves related to such
properties constitutes less than 70% of the fair market value of such properties
and related midstream assets (as determined in good faith by the Board of
Directors of BEH LLC), or (b) any oil and gas properties and any related
midstream assets located within one mile of any oil and gas properties and any
related midstream assets that are owned by the BEC Group, and in which no
interest is owned by the BBEP Group.
 
“BEC Business Opportunity Information” is defined in Section 2.2.
 
“BEC Group” means BEH LLC, BEC GP, BEC and all of their respective Subsidiaries.
 
“BEC GP” means BEC (GP) LLC, a Delaware limited liability company, and its
successors and permitted assigns that are admitted to as general partner of BEC,
in its capacity as general partner of BEC (except as the context otherwise
requires).
 
“BEC Subject Assets” means BEC, any member of the BEC Group and all upstream oil
and gas properties and related midstream assets owned by the BEC Group.
 
“BMC” means BreitBurn Management Company, LLC, a Delaware limited liability
company.
 
“BreitBurn GP” means BreitBurn GP, LLC, a Delaware limited liability company,
and its successors and permitted assigns that are admitted to as general partner
of BBEP, in its capacity as general partner of BBEP (except as the context
otherwise requires).
 
“Business Opportunity” means a BBEP Business Opportunity, a BEC Business
Opportunity or a Joint Business Opportunity.
 
“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (a) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (b) the amalgamation,
combination, consolidation or merger of the Applicable Person with or into
another Person pursuant to a transaction or series of related transactions,
other than any such transaction(s) where (i) the holders of the Voting
Securities of the Applicable Person immediately prior to such transaction own,
directly or indirectly, not less than a majority of the outstanding Voting
Securities of the surviving Person or its parent immediately after such
transaction and (ii) the board of directors of the surviving person is comprised
of a majority of persons who were directors of the Applicable Person immediately
prior to such transaction; or (c) a “person” or “group” (within the meaning of
Sections 13(d) or 14(d)(2) of the Exchange Act), being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all of the then outstanding Voting Securities of the
Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (b) above.
 
“Conflicts Committee” means the Conflicts Committee of BreitBurn GP.
 
Omnibus Agreement

2

--------------------------------------------------------------------------------



“Effective Date” is defined in the introductory paragraph.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Joint Business Opportunity” means a business opportunity with respect to any
oil and gas properties and any related midstream assets located within one mile
of any Joint Properties.
 
“Joint Properties” means any oil and gas properties that are jointly owned by
the BEC Group and the BBEP Group. Annex A sets forth all Joint Properties owned
as of the Effective Date and the ownership interest of each of the BEC Group and
the BBEP Group in such Joint Properties.
 
“Parties” is defined in the introductory paragraph.
 
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of BBEP, dated as of October 10, 2006, as the same may be
amended or restated from time to time.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
 
“Transfer” including the correlative terms “Transferring” or “Transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of any assets, property or rights.
 
“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of members of the board of directors or
other similar governing body of such Person or otherwise participate in the
governance of the Person.
 
Other terms defined herein have the meanings so given them.


Omnibus Agreement
 
3

--------------------------------------------------------------------------------


 
Section 1.2
Construction.

 
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include”, “includes”, “including” and words of
like import shall be deemed to be followed by the words “without limitation”;
and (d) the terms “hereof,” “herein” and “hereunder” refer to this Agreement as
a whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.
 
ARTICLE II
 
BUSINESS OPPORTUNITIES
 
Section 2.1
BBEP Business Opportunities.

 
The BBEP Group may pursue, purchase or invest in any business opportunity with
respect to any BBEP Business Opportunity. If the BEC Group is presented with an
opportunity to pursue, purchase or invest in any BBEP Business Opportunity, BEC
shall give prompt written notice to BreitBurn GP, on behalf of the BBEP Group,
of the BBEP Business Opportunity. Such notice shall set forth all information
available to the BEC Group including, but not limited to, the identity of the
BBEP Business Opportunity and its seller, the proposed price, all written
information about the BBEP Business Opportunity provided to the BEC Group by and
on behalf of the seller as well as any information or analyses compiled by the
BEC Group from other sources (such information referred to collectively herein
as “BBEP Business Opportunity Information”). BEC shall continue to provide to
BreitBurn GP, on behalf of the BBEP Group, promptly any and all BBEP Business
Opportunity Information subsequently received. The Parties shall maintain the
confidentiality of all such BBEP Business Opportunity Information, subject to
compliance with applicable law. As soon as practicable, but in any event within
fifteen (15) days after receipt of such initial notification and information,
BreitBurn GP, on behalf of the BBEP Group, shall notify BEC whether or not
BreitBurn GP, on behalf of the BBEP Group, has elected, with the concurrence of
BBEP’s Conflicts Committee, to cause a member of the BBEP Group to pursue the
opportunity to acquire or invest in the BBEP Business Opportunity. If, at any
time, BreitBurn GP, on behalf of the BBEP Group, abandons such opportunity with
the approval of BBEP’s Conflicts Committee (as evidenced in writing by BreitBurn
GP following the request of BEH LLC, on behalf of BEC), the BEC Group may pursue
such opportunity.
 
Omnibus Agreement

4

--------------------------------------------------------------------------------



Section 2.2
BEC Business Opportunities.

 
The BEC Group may pursue, purchase or invest in any business opportunity with
respect to any BEC Business Opportunity. If the BBEP Group is presented with an
opportunity to pursue, purchase or invest in any business opportunity with
respect to any BEC Business Opportunity, BreitBurn GP, on behalf of the BBEP
Group, shall give prompt written notice to BEH LLC, on behalf of the BEC Group,
of the BEC Business Opportunity. Such notice shall set forth all information
available to the BBEP Group including, but not limited to, the identity of the
BEC Business Opportunity and its seller, the proposed price, all written
information about the BEC Business Opportunity provided to the BBEP Group by and
on behalf of the seller as well as any information or analyses compiled by the
BBEP Group from other sources (such information referred to collectively herein
as “BEC Business Opportunity Information”). BreitBurn GP, on behalf of the BBEP
Group, shall continue to provide to BEH LLC, on behalf of the BEC Group,
promptly any and all BEC Business Opportunity Information subsequently received.
The Parties shall maintain the confidentiality of all such BEC Business
Opportunity Information, subject to compliance with applicable law. As soon as
practicable, but in any event within fifteen (15) days after receipt of such
initial notification and information, BEH LLC, on behalf of the BEC Group, shall
notify BreitBurn GP, on behalf of the BBEP Group, whether or not BEH LLC, on
behalf of the BEC Group, has elected to cause a member of the BEC Group to
pursue the opportunity to acquire or invest in the BEC Business Opportunity. If,
at any time, the BEC Group abandons such opportunity (as evidenced in writing by
BEH LLC following the request of BreitBurn GP, on behalf of BBEP), the BBEP
Group may pursue such opportunity.
 
Section 2.3
Joint Business Opportunities.

 
If the BBEP Group or the BEC Group (as applicable, the “Receiving Party”) is
presented with an opportunity to pursue, purchase or invest in any Joint
Business Opportunity, the Receiving Party shall give prompt written notice to
the BEC Group or the BBEP Group (as applicable, the “Other Party”) of the Joint
Business Opportunity. Such notice shall set forth all information available to
the Receiving Party including, but not limited to, the identity of the Joint
Business Opportunity and its seller, the proposed price, all written information
about the Joint Business Opportunity provided to the Receiving Party by and on
behalf of the seller as well as any information or analyses compiled by the
Receiving Party from other sources (such information referred to collectively
herein as “Joint Business Opportunity Information”). The Receiving Party shall
continue to provide to the Other Party promptly any and all Joint Business
Opportunity Information subsequently received. Each of the BBEP Group and the
BEC Group shall maintain the confidentiality of all such Joint Business
Opportunity Information, subject to compliance with applicable law. Each of the
BBEP Group and the BEC Group agree to discuss the pursuit of a joint bid for the
Joint Business Opportunity on the basis of their existing ownership interests,
including their respective operating control, in the Joint Properties (in the
case of the Joint Properties owned as of the Effective Date, as set forth in
Annex A). If the Parties cannot agree on the terms upon which to proceed with a
joint bid within fifteen (15) business days, then each of the BBEP Group and the
BEC Group shall be free to pursue an independent bid for the Joint Business
Opportunity.
 
Section 2.4
Authorization of BMC.

 
BMC acknowledges that if it is presented with a Business Opportunity that it
will notify BEH LLC, on behalf of the BEC Group, and BreitBurn GP, on behalf of
the BBEP Group, of such Business Opportunity. BMC shall be authorized to enter
into a confidentiality agreement or similar non-disclosure agreement on behalf
the parties to facilitate the pursuit of any Business Opportunity.
 
Omnibus Agreement

5

--------------------------------------------------------------------------------



Section 2.5
Scope of Prohibition.

 
Except as provided in this Article II, the Parties shall be free to engage in
any business activity whatsoever, including those that may be in direct
competition with the BBEP Group or the BEC Group, as the case may be.
 
Section 2.6
Enforcement.

 
(a) The Parties agree and acknowledge that there is no adequate remedy at law
for the breach by the Parties of the covenants and agreements set forth in this
Article II, and that any breach by the Parties of the covenants and agreements
set forth in Article II would result in irreparable injury. The Parties further
agree and acknowledge that any Party to this Agreement may, in addition to the
other remedies which may be available hereunder or under applicable law, file a
suit in equity to enjoin the violating Party from such breach, and the Parties
consent to the issuance of injunctive relief hereunder.
 
(b) If any court determines that any provision of this Article II is invalid or
unenforceable, the remainder of such provisions shall not thereby be affected
and shall be given full effect without regard to the invalid provision;
provided, however, that if any court determines that any provision in either
Section 2.1 or Section 2.2 is invalid or unenforceable then the corresponding
provision in Section 2.2 or Section 2.1, as the case may be, shall also be
invalid or unenforceable. If any court construes any provision of this Article
II, or any part thereof, to be unreasonable because of the duration of such
provision or the geographic scope thereof, such court shall have the power to
reduce the duration or restrict the geographic scope of such provision and to
enforce such provision as so reduced or restricted.
 
ARTICLE III
 
RIGHT OF FIRST OFFER

 
Section 3.1
 Rights of First Offer.

 
The BEC Group hereby grants the BBEP Group a right of first offer on
any proposed Transfer of any BEC Subject Assets.
 
Omnibus Agreement

6

--------------------------------------------------------------------------------



Section 3.2
 Procedures for Rights of First Offer.   

 
If any BEC Group member or any controlling person thereof proposes to Transfer
any BEC Subject Assets (the "Sale Assets"), prior to engaging in any negotiation
for such Transfer with any non-affiliated third party or otherwise offering to
Transfer the Sale Assets to any non-affiliated third party, BEC shall give
BBEP written notice setting forth a description of the Sale Assets and all
material terms and conditions of the proposed Transfer other than an offer price
(the "Transfer Notice"). BBEP then shall have a period of fifteen (15) business
days following the delivery by BEC of the Transfer Notice (the "First Offer
Negotiation Period') to elect to make an offer to BEC for the purchase by BBEP
of the Sale Assets.  In the event that BBEP elects to make such an offer, then
BBEP shall, within said period, provide the offer price and terms on which BBEP
is willing to acquire such Sale Assets ("Offer Notice").  If those terms are
acceptable to BEC then the parties agree to negotiate in good faith to reach an
agreement for the Transfer of such Sale Assets to the Potential Transferee or
any of its Affiliates on the terms and conditions set forth in the Transfer
Notice and Offer Notice. If no such agreement with respect to the Sale Assets is
reached during the First Offer Negotiation Period, then BEC may proceed to
negotiate and sell the Sale Assets to a third-party; provided, however, that
nothing shall preclude BBEP from participating in any such sale process
including the making of a bid or other offer on any terms it desires.  If BBEP
and BEC do not reach agreement during the First Offer Negotiation Period, and
BEC has not Transferred, or agreed in writing to Transfer such Sale Assets to a
third party within one year after the end of the First Offer Negotiation Period,
then BEC shall not thereafter Transfer any of the Sale Assets without first
offering such assets to BBEP in the manner provided above.
 
ARTICLE IV

 
MISCELLANEOUS
 
Section 4.1
Notices.

 
All notices or other communications required or permitted under, or otherwise in
connection with, this Agreement must be in writing and must be given by
depositing same in the U.S. mail, addressed to the Person to be notified,
postpaid and registered or certified with return receipt requested or by
transmitting by national overnight courier or by transmitting by national
overnight courier or by delivering such notice in person or by facsimile to such
Party. Notice given by mail, national overnight courier or personal delivery
shall be effective upon actual receipt. Notice given by facsimile shall be
effective upon confirmation of receipt when transmitted by facsimile if
transmitted during the recipient’s normal business hours or at the beginning of
the recipient’s next business day after receipt if not transmitted during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address, in each case as follows:
 
If to BEH LLC:

 
515 South Flower Street, Suite 4800
Los Angeles, CA 90071
Attention: Randall H. Breitenbach
Fax: (213) 225-5917
 
Omnibus Agreement

7

--------------------------------------------------------------------------------





If to BEC GP:

 
515 South Flower Street, Suite 4800
Los Angeles, CA 90071
Attention: Randall H. Breitenbach
Fax: (213) 225-5917
 
If to BEC:
 
BreitBurn Energy Company L.P.
515 South Flower Street, Suite 4800
Los Angeles, CA 90071
Attention: Randall H. Breitenbach
Fax: (213) 225-5917
 
If to BreitBurn GP:

 
BreitBurn GP, LLC
515 South Flower Street, Suite 4800
Los Angeles, CA 90071
Attention: Halbert S. Washburn
Fax: (213) 225-5917
 
If to BBEP:
 
BreitBurn Energy Partners L.P.
515 South Flower Street, Suite 4800
Los Angeles, CA 90071
Attention: Halbert S. Washburn
Fax: (213) 225-5917
 
Section 4.2
Further Action.

 
The Parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
 
Section 4.3
Binding Effect.

 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
Section 4.4
Integration.

 
This Agreement constitutes the entire Agreement among the Parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
 
Omnibus Agreement

8

--------------------------------------------------------------------------------



Section 4.5
Creditors.

 
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
 
Section 4.6
Waiver.

 
No failure by any Party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
 
Section 4.7
Counterparts.

 
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the Parties hereto, notwithstanding that
all such Parties are not signatories to the original or the same counterpart.
Each Party shall become bound by this Agreement immediately upon affixing its
signature hereto.
 
Section 4.8
Applicable Law; Submission to Jurisdiction.

 
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law. The
Parties hereby submit to the jurisdiction of the state and federal courts of the
State of Delaware.
 
Section 4.9
Invalidity of Provisions.

 
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
 
Section 4.10
Amendment or Modification.

 
This Agreement may be amended or modified from time to time only by the written
agreement of all the Parties hereto; provided, however, that BBEP may not,
without the prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that BreitBurn GP determines will adversely
affect the holders of Common Units. Each such instrument shall be reduced to
writing and shall be designated on its face an “Amendment” or an “Addendum” to
this Agreement.
 
Section 4.11
Assignment.

 
No Party shall have the right to assign its rights or obligations under this
Agreement without the consent of the other Parties hereto.
 
Omnibus Agreement
 
9

--------------------------------------------------------------------------------



Section 4.12
Termination.

 
The provisions of this Agreement (but not less than all of such Article) may be
terminated (a) by BEH LLC, on behalf of BEC and the BEC Group, upon notice to
the other Parties upon a Change of Control of BEC, (b) by BreitBurn GP, on
behalf of BBEP and the BBEP Group, upon notice to the other Parties upon a
Change of Control of BBEP, and (c) by either BEH LLC, on behalf of BEC and the
BEC Group, or BreitBurn GP, on behalf of BBEP and the BBEP Group, at such time
as BEC and BBEP cease to be under common management or upon the termination of
the Administrative Services Agreement by and between BMC and BEC of
approximately even date herewith; provided, however, that if the Administrative
Services Agreement is terminated pursuant to Section 7.2 (a) thereof due to the
fact that both Halbert Washburn and Randall Breitenbach are no longer employed
as Co-CEOs of BBEP or BreitBurn Management or Section 7.2 (b) thereof, the
provisions of this Agreement may not be terminated by BEH LLC until 180 days
after such termination of the Administrative Services Agreement..
 
Section 4.13
Laws and Regulations.

 
Notwithstanding any provision of this Agreement to the contrary, no Party hereto
shall be required to take any act, or fail to take any act, under this Agreement
if the effect thereof would be to cause such Party to be in violation of any
applicable law, statute, rule or regulation.
 
Omnibus Agreement

10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.
 
BREITBURN ENERGY HOLDINGS LLC
   
By:
/s/ Halbert S. Washburn
Name:
Halbert S. Washburn
Title:
Co-Chief Executive Officer
   
BEC (GP) LLC
   
By:
/s/ Halbert S. Washburn
Name:
Halbert S. Washburn
Title:
Co-Chief Executive Officer
   
BREITBURN ENERGY COMPANY L.P.
   
By:
BEC (GP) LLC,
 
its General Partner
   
By:
/s/ Halbert S. Washburn
Name:
Halbert S. Washburn
Title:
Co-Chief Executive Officer
   
BREITBURN GP, LLC
   
By:
/s/ Halbert S. Washburn  
Name:
Halbert S. Washburn
Title:
Co-Chief Executive Officer
   
BREITBURN ENERGY PARTNERS L.P.
   
By:
BreitBurn GP, LLC,
 
its General Partner
   
By:
/s/ Halbert S. Washburn
Name:
Halbert S. Washburn
Title:
Co-Chief Executive Officer

 
Omnibus Agreement
Signature Page
 

--------------------------------------------------------------------------------




BREITBURN MANAGEMENT
COMPANY, LLC
   
By:
/s/ Halbert S. Washburn
Name:
Halbert S. Washburn
Title:
Co-Chief Executive Officer



Omnibus Agreement
Signature Page


--------------------------------------------------------------------------------


 